Citation Nr: 1527164	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-27 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hearing loss.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for hearing loss and assigned an initial 10 percent rating effective October 26, 2010.  The Veteran perfected an appeal as to the propriety of the initially assigned rating.

In his September 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in a subsequent statement dated December 2014, the Veteran reported that he wished to withdraw his request for a Board hearing.  38 C.F.R. § 20.704(e) (2014).  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

For the entire period on appeal, the Veteran had no worse than Level III hearing in the right ear and no worse than Level IV hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

As relevant to the Veteran's underlying service connection claim, letters dated in January 2011 and February 2012, sent prior to the July 2012 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  These letters also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, a July 2012 rating decision granted service connection for hearing loss and assigned an initial 10 percent rating, effective October 26, 2010.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for hearing loss was granted and an initial rating assigned in the July 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, as relevant to the initial rating claim on appeal, the Veteran's post-service VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations relevant to the time period on appeal in February 2011 and July 2012.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected hearing loss as such include interviews with the Veteran, review of the record, and full audiological examinations, addressing the relevant rating criteria.  

In this regard, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the February 2011 and July 2012 VA examiners noted the Veteran's employment, social, and daily activity functioning was affected by his problem regarding auditory acuity, specifically his difficulty hearing conversational speech in that he asks people to repeat themselves and misunderstands what is said, and difficulty understanding others in background noise.  Therefore, the Board finds that the VA examination of record fully described the functional effects caused by the Veteran's hearing loss disability in accordance with Martinak, supra.  

The Veteran alleged in his August 2013 substantive appeal that he believed the equipment used was not calibrated properly during the July 2012 VA examination.  However, the Board finds that the results of that examination were consistent with those of the February 2011 examination and finds no reason to disregard such results.  Furthermore, the examiner conducting the evaluation did not note any abnormalities with regard to the equipment or the administration of the test.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  


II.  Analysis 

The July 2012 rating decision on appeal granted service connection for hearing loss and assigned an initial 10 percent rating effective October 26, 2010.  The Veteran contends that his hearing loss is more severe than as reflected by the 10 percent rating and claims that an increased rating is warranted.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  The assignment of disability rating for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000 and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).  

While pre-dating the assigned effective date of service connection of October 26, 2010, VA treatment records dated in July 2010 noted a significant change in the Veteran's hearing.  A VA examination dated February 2011 noted the Veteran had difficulty understanding conversational speech in certain environments.  The examiner indicated the Veteran was no longer employed, but his current employment, social, and daily activity functioning was adversely affected by his hearing loss as he had to ask people to repeat themselves and routinely misunderstood what was said.  An audiogram revealed the following puretone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
60
55
55
50
55
LEFT
60
55
55
55
56.25

Speech recognition scores based on the Maryland CNC were 94 percent in the right ear and 94 percent in the left ear.  These audiometry test results equate to Level I hearing in both ears under Table VI.  38 C.F.R. § 4.85.  However, based on the criteria of 38 C.F.R. § 4.86(a), these test results demonstrate an exceptional pattern of hearing loss in the left ear.  Thus, using Table VIa, the test results equate to Level IV hearing the left ear.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level IV hearing in the left ear results in a noncompensable rating.  38 C.F.R. § 4.85.  

At a July 2012 VA examination, the VA examiner again noted the Veteran's difficulty understanding others especially in background noise, noting that such affected the Veteran's ordinary conditions of daily life, including ability to work.  
Audiological test results revealed the following puretone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
55
55
50
50
52.5
LEFT
55
55
55
60
56.25

Speech recognition scores based on the Maryland CNC List were 80 percent in the right ear and 78 percent in the left ear.  However, the VA examiner noted that the use of speech discrimination scores was not appropriate for the Veteran because of language difficulties.  As such, Table VIa, considering only the puretone threshold averages, should be applied in accordance with the provisions of 38 C.F.R. § 4.85(c).  Thus, using Table VIa, the test results equate to Level III hearing in the right ear and Level IV hearing in the left ear.  Applying the percentage ratings for hearing impairment found in Table VII, Level III hearing in the right ear and Level IV hearing in the left ear results in a 10 percent rating.  38 C.F.R. § 4.85.  

The Veteran noted in his August 2012 notice of disagreement that, even with his hearing aids, he could hear but not understand.  He noted that he struggled with conversation, especially in environments with background noise.  A statement dated August 2012 by residents of the Veteran's senior living facility noted the Veteran was unable to hear conversation at dinner and did not participate in the conversations.  It was noted that, even when things were repeated, the Veteran could not understand much of the time.  

Based on the foregoing, the Board finds that, for the entire period on appeal, the Veteran had no worse than Level IV hearing in both ears.  As such, he is entitled to a 10 percent rating for bilateral hearing loss, but no higher.  The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning additional stage ratings for such disability is not warranted.  

In making this determination, the Board has considered the Veteran's statements with respect to his hearing loss.  In this regard, the Board again observes that the VA examiners noted the Veteran's current employment, social, and daily activity functions would be somewhat adversely affected by his difficulty hearing conversational speech in that he asks people to repeat themselves and misunderstands what is said, and difficulty understanding others in background noise.  However, to the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms associated with his hearing loss, to include difficulty hearing and understanding in a variety of situations, and the impact such has on his daily life and employment, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Despite the foregoing, the Board acknowledges the Veteran's reports of his symptoms of hearing loss and the impact such has on his daily life and employment.  However, even after considering such contentions, the Board finds that the criteria for a higher evaluation are not met for the relevant time period.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluation are rendered).  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experienced as a result of his hearing loss, specifically his difficulty hearing conversational speech in that he asks people to repeat themselves and misunderstands what is said, and difficulty understanding others in background noise.  

However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment associated with the Veteran's hearing loss is a disability picture that is considered in the current schedular rating criteria.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the initial rating issue on appeal.  In this regard, while the Veteran has not been employed during the appeal period and the examiners noted his difficulty hearing conversations would impact his current employment functioning, there was no indication that such would render him unable to secure and follow a substantially gainful occupation.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary.  

For the foregoing reasons, the Board finds that the claim for an initial rating in excess of 10 percent for hearing loss must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule, but such does not apply, as the preponderance of the evidence is against a higher initial rating in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 10 percent for hearing loss is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


